Citation Nr: 1821226	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-25 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).  




ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


In March 2017, the Veteran was notified of the date, time, and location of a Board hearing the Veteran had requested.  See 38 C.F.R. § 20.704(b).  The Veteran failed to appear for the hearing, and no motion for rescheduling was received.  Accordingly, the request for hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Outstanding Treatment Records 

At the outset, a review of the record indicates that there is pertinent evidence that has not been associated with the claims file.  The Board notes in the May 2013 Notice of Disagreement, the Veteran referenced medical records that have not been associated with the claims file.  See VA Form 21-4138, Statement in Support of Claim.  Specifically, the Veteran stated that "medical records are at the VA, i.e. Hattiesburg Clinic Records."  Id.  This is significant because the RO denied the Veteran's claim in part due to lack of a current disability.  However, VA treatment records from June 2016 confirm the Veteran was diagnosed with obstructive sleep apnea.  See VA Primary Care E&M Note Hattiesburg, Mississippi found in CAPRI received in April 2017.  The treatment record also shows the Veteran requested the sleep studies that were conducted at the Hattiesburg clinic to be scanned into his treatment record.  Id.  However, the claims file does not contain any sleep studies from Hattiesburg VA clinic.  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(1)(B) (2012).  "VA's duty to assist extends to providing assistance to obtain all 'VA medical records or records of examination or treatment at non-VA facilities authorized by VA' if adequately identified by a claimant."  Sullivan v. McDonald, 815 F.3d 786, 790 (Fed. Cir. 2016); 38 C.F.R. § 3.159(c)(3).  Since the Veteran has identified VA treatment records which contain sleep studies, the VA's duty to assist requires the VA to obtain these documents.  Thus, a remand is warranted so that these medical records may be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, associate any and all outstanding VA medical records with the claims file, to include (but not limited to) the sleep studies performed by the Hattiesburg VA clinic, and any treatment for sleep apnea.

All attempts to obtain these records must be documented in the claims file.  The RO should follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) (2017).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2017).  The Veteran must be given an opportunity to respond.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted, to include providing the Veteran a VA examination to determine the etiology of his sleep disorder if warranted.

3.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




